Citation Nr: 0838734	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-38 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C with liver damage, and if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 





INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the veteran's petition to 
reopen his claim for service connection for hepatitis C with 
liver damage. 

The issue of service connection for hepatitis C with liver 
damage is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for hepatitis was denied by a June 1998 Board decision.  He 
did not appeal.

2.  The evidence received since the June 1998 Board decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the service connection claim for hepatitis.


CONCLUSION OF LAW

1.  The Board's June 1998 decision that denied service 
connection for hepatitis is final.  38 U.S.C.A. § 7103 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1105 (2008).

2.  Evidence received since the June 1998 Board decision is 
new and material; the claim of entitlement to service 
connection for hepatitis with liver damage is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board reopens and remands the veteran's 
hepatitis claim.  As such, no discussion of VA's duty to 
notify or assist is necessary.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In June 1998, the Board denied service connection for 
hepatitis because there was no evidence of a nexus between 
his current hepatitis and service.  That decision is final.  
38 U.S.C.A. § 7103(a) (West 2002).  

At the time of the June 1998 decision, the evidence of record 
included the veteran's service medical records, VA treatment 
records dated from July 1992 to August 1992, and a VA medical 
opinion dated in May 1995. 

The veteran filed a claim to reopen in September 2004.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. 3.156 (2008).  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. 
§ 3.156(a) (2008).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence obtained since the June 1998 Board decision includes 
lay statements from the veteran's mother and brother, a VA 
treatment record dated in February 1972, a sexual deviancy 
report from W. H. C. dated in April 1998, treatment records 
from L. A., M.D. dated from May 2005 to June 2005, a letter 
from B. C., M.D. dated in December 2005, treatment records 
from the Department of Corrections facility at which he was 
incarcerated dated from November 2002 to July 2006, VA 
treatment records dated from June 2006 to February 2007, a 
letter from a VA doctor dated in October 2006, and treatment 
records from Carolyn Downs Family Medical Center dated from 
October 2006 to November 2006.

Significantly, a VA treatment record dated in February 1972 
indicates that the veteran had viral hepatitis only three 
months after his separation from service.  Additionally, the 
letter from Dr. B. C. provided a medical opinion regarding 
the etiology of the veteran's hepatitis; namely, that this 
condition was more likely than not acquired during his 
military service.  

The veteran's claim was previously denied because there was 
no evidence of a relationship between his currently diagnosed 
hepatitis and service.  The evidence submitted since June 
1998 shows that the veteran's hepatitis may be related to his 
time in service.  This evidence is new in that it had not 
previously been submitted.  It is also material insofar as it 
relates to a previously unestablished fact necessary to 
substantiate the veteran's claim.  The additional evidence 
being both new and material, the claim for service connection 
for hepatitis with liver damage is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence to reopen the claim of service 
connection for hepatitis with liver damage has been 
presented; to this extent, the appeal is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran first tested positive for serum hepatitis (also 
noted as viral hepatitis) in February 1972.  He received VA 
treatment for acute hepatitis from July 1992 to August 1992, 
and has since repeatedly tested positive for both hepatitis A 
and B.  The veteran first tested positive for hepatitis C in 
July 2003, and a liver biopsy confirmed this diagnosis in May 
2005.  The veteran contends that his hepatitis is a result of 
in-service risk factors.  First, he contends that he acquired 
this disease as a result of exposure to shots given during 
service via jet injector guns.  Second, he contends that he 
was exposed to potentially contaminated blood when helping to 
remove the dead and wounded from helicopters during service; 
he stated that his hands were frequently cut while doing this 
and that the dead and wounded were frequently covered in 
blood.  Third, he has reported that a barber in Vietnam cut 
him behind the ear with a shared razor while he got a 
haircut.  Finally, the veteran contends that he was probably 
exposed to hepatitis while he was in drug rehabilitation 
during service, although he does not provide a specific 
explanation as to how this would have occurred.  

The claims file also indicates other potential hepatitis C 
risk factors recognized by VA.  Specifically, the veteran has 
reported that he participated in high risk sexual activity 
during service in Vietnam, including having sex with multiple 
prostitutes anywhere from two to three times a week to two to 
three times a day.  The veteran also reported that, following 
separation from service, he continued to have sex with 
various prostitutes, and has not indicated whether he used 
any form of protection during any of his numerous sexual 
encounters.  Additionally, the veteran has a long history of 
drug abuse.  Although he has repeatedly denied any 
intravenous drug use, he has reported smoking heroin and 
opium while serving in Vietnam; using barbiturates, LSD, 
speed and marijuana in the 1970s and 1980s; and using 
crack/cocaine in the 1990s, although it is unclear whether 
the method of crack/cocaine use was intranasal or smoking.  
Additionally, a VA treatment note from February 1972 
indicates that the veteran did in fact use heroin 
intravenously.  Further, the veteran has reported on several 
occasions that he was a heavy drinker for most of his life 
until 2003, beginning at approximately age 10.  Finally, the 
veteran has reported on several occasions that he was shot in 
1970 and that a bullet was removed from his stomach; however, 
there is no evidence of such an injury in his service medical 
records and he did not receive a Purple Heart.  

A May 1995 VA medical opinion indicates that there was no 
evidence of hepatitis during the veteran's military service, 
but that he was hospitalized for acute hepatitis with a 
positive hepatitis B test in February 1972.  The VA doctor 
stated that this condition was probably acquired during 
service and noted that hepatitis B has an incubation period 
of 6 to 25 weeks, generally resolving spontaneously within 4 
to 8 weeks.  The VA doctor also noted that medical records 
dated in 1992 revealed acute hepatitis A, stating that in the 
absence of chronic hepatitis, hepatitis A also generally 
resolved spontaneously within 4 to 8 weeks.  The doctor 
stated that it would be very speculative to postulate that 
the veteran incurred chronic hepatitis in 1971 to 1972 since 
it usually resolves within several months and it was 
currently unknown whether the veteran had chronic hepatitis.  
Finally, the doctor reported that current lab results were 
positive for hepatitis B, and as such, the veteran was at 
high risk of developing chronic hepatitis.  

In a December 2005 letter, Dr. B. C. reported that he had 
reviewed the veteran's medical records and believed that it 
was "more likely than not" that he acquired his hepatitis C 
with cirrhosis during military service.  Dr. C. based this 
opinion on the fact that the veteran reported many direct 
skin exposures to bleeding servicemen and had developed 
symptoms consistent with an acute hepatitis C infection 
shortly following separation from service.  Dr. C. noted that 
the veteran denied intravenous drug use, but also reported 
that even non-injection drug abuse is associated with a high 
prevalence of hepatitis C.  In noting that the veteran tested 
positive for hepatitis A and B in 1992, Dr. C. stated the 
veteran would have likely also tested positive for hepatitis 
C, however, no such testing was performed at that time.  
Notably, in rendering his opinion, Dr. C. did not appear to 
take into consideration the veteran's risky sexual history 
both during and after military service or his post-service 
drug use.  

On this record, it is unclear whether the veteran's current 
hepatitis is caused by, or the result of, his time in 
service.  Under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is obliged to provide a medical examination and/or 
get a medical opinion when the record contains competent 
evidence that the claimant has a current disability; the 
record indicates that the disability, or signs and symptoms 
of disability, may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical 
opinion regarding the etiology of his hepatitis is necessary 
to make a determination in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any hepatitis 
infections found to be present.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any current hepatitis 
infection had its onset during active 
service or is related to any in-service 
disease or injury.  In doing so, the 
examiner should consider and discuss 
the veteran's various risk factors, 
including risky sexual behavior during 
and after service, various drug use 
during and after service, a long 
history of alcohol abuse, the cut 
behind his ear from a reportedly shared 
razor when getting a haircut, blood 
exposure when removing wounded and dead 
soldiers from helicopters, possible 
exposure while in drug rehabilitation 
in 1971, and a reported surgery to have 
a bullet removed in 1970.  

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

2.  Thereafter, readjudicate the 
appeal.  If the claim remains denied, 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


